Motion Granted and Continuing Abatement Order filed July 10, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00240-CV
                                  ____________

                     LINDA CAROL GOEHRS, Appellant

                                        V.

            U.S. SPECIALTY INSURANCE COMPANY, Appellee


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-00802

                  CONTINUING ABATEMENT ORDER

      The court abated this appeal on May 3, 2018 to allow the parties to mediate
this case. On July 3, 2018, appellant filed an unopposed motion to extend the
abatement period to allow the parties to engage in settlement discussions. The
motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until August 31, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.

                                    PER CURIAM